Citation Nr: 1430298	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-45 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a right wrist fracture.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) that increased the Veteran's rating to 10 percent.  

In March 2013, the Board remanded the case for further development; specifically, the Board ordered that the Veteran be scheduled for a video conference hearing.  The Veteran was sent notice of his May 2013 hearing in an April 2013 letter.  The Veteran cancelled his hearing, and he has not presented good cause as to why it should be rescheduled.  The Veteran's hearing request is deemed withdrawn, and the development ordered by the Board has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's right wrist disability does not result in favorable ankylosis in 20 to 30 degrees dorsiflexion.  


CONCLUSION OF LAW

The criteria for an increased rating for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, DCs 5214-5215 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of August 2009 satisfied the duty to notify provisions.  This letter informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated in a September 2010 statement of the case.  

The Veteran's service treatment records and private treatment records have been obtained.  The Veteran did not identify any VA treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in September 2009; the record does not reflect that this examination was inadequate for rating purposes.  The examination contains sufficient information to rate the Veteran under the applicable Diagnostic Codes, and it formed the basis for the increase in his rating.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Rating for Right Wrist Disability

Legal Framework

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right wrist disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  That Code covers limitation of motion of the wrist joint; a 10 percent evaluation is assigned for dorsiflexion of 15 degrees or palmar flexion limited in line with the forearm.  The 10 percent rating is the highest rating under this Code.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts 

A June 2004 private treatment record from J.L.H, MD, noted that the Veteran complained of increased pain in his wrist after a fall.  The Veteran rated his pain as a 4 out of 10 at its worst, but stated that his pain is not severe.  He stated that he has some stiffness, occasional swelling, and numbness.  Upon examination, the Veteran had mild dorsal and volar flexion stiffness.  He had good supination and pronation.  

At a September 2009 VA examination, the Veteran complained of giving way, instability, pain, weakness, incoordination, and flare-ups every 2-3 days.  Flare-ups resulted in difficulty with lifting and pulling, and difficulty with manual dexterity.  He denied suffering from deformity, stiffness, dislocation, and locking.  

Range of motion testing revealed dorsiflexion of 0-60 degrees, palmar flexion of 0-70 degrees, radial deviation of 0-10 degrees, and ulnar deviation of 0-35 degrees.  The Veteran had pain with active motion.  Repetitive motion resulted in additional pain, as well as a loss of 10 degrees of dorsiflexion.  

The examiner diagnosed the Veteran as suffering from bilateral wrist osteoarthritis.  The Veteran stated that he has been employed full time for the past 38 years, and he has not lost any time from work on account of his right wrist disability.  

In his March 2010 notice of disagreement, the Veteran argued that an increased rating is warranted.  He stated that he has a deformity with periods of numbness and extreme pain.  He also contended that he has favorable ankylosis in 20-30 degrees of dorsiflexion.  

Analysis 

The Veteran is already in receipt of the highest rating possible under Diagnostic Code 5215.  In order to qualify for an increased rating, the evidence would have to show that the Veteran's symptoms satisfy the criteria for an alternative Diagnostic Code, or that an extraschedular rating is warranted.  Neither condition is met.  

Disabilities of the wrist are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  Under DC 5214, a 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist (as the Veteran is right handed, his right wrist is considered his major wrist).  

In his March 2010 notice of disagreement, the Veteran argued that his wrist fracture does result in such ankylosis.  His contention is belied by the medical evidence of record.  Neither his private physician nor the VA examiner noted that the Veteran had ankylosis in his right wrist.  While each found that he suffers from pain with movement, neither found his wrist to be fixed.  The Veteran does not meet the criteria for an increased rating on a schedular basis.  

No increased rating is warranted based on functional loss.  The Veteran did have pain with motion and did lose 10 degrees of dorsiflexion with repetitive motion.  However, these symptoms do not result in ankylosis, nor are they productive of anything more than mild loss of range of motion of the right wrist.  

With regard to extraschedular consideration, the Veteran's service-connected residuals of a right wrist fracture result in pain and slight limitation of motion.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected right wrist disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for an increased rating for a right wrist disability; there is no doubt to be resolved; and an increased rating for a right wrist disability is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of a right wrist fracture is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


